DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 6, 8-11, 13, 15 and 17 are pending and claims 4-5, 7, 12, 14, 16 and 18 are canceled. Claims 1-3, 6, 8-11, 13, 15 and 17 are examined herein. 

Response to Arguments
Applicant’s arguments, in view of the amendments, with respect to the drawing objections have been fully considered and are persuasive.  The drawing objections have been withdrawn. 
Applicant’s arguments, in view of the amendments, with respect to the 35 U.S.C 112 rejections have been fully considered and are persuasive.  The 112b rejection of claim 11 has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of 35 U.S.C 112b. 
Applicant’s arguments, in view of the amendments, with respect to the 35 U.S.C 103 rejections have been fully considered and are partially persuasive.  The arguments are directed towards the amended claim language and are therefore addressed below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the divided ring gear" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the divided ring gear" in line 2 and line 4.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claims 9, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (AAPA) in view of Kesselring US 3049483.  
Regarding claim 9, AAPA disclose a nuclear reactor (Fig. 5 and 7) comprising:
a reactor core (Fig. 5: 20);

a plurality of control drum assemblies (24), each control drum assembly including a drive shaft (32) having a top end (near 30) and a bottom end (near 28), a drum cylinder (26) affixed to the bottom end of the drive shaft ([0006] “32 connects a drum cylinder 26”), wherein the drum cylinder of each control drum assembly is rotatably received in a corresponding cylindrical aperture of the ex-core reflector ([0007] “each control drum cylinder 26 is rotated”); 
a first control drum drive motor (30) operably connected to the top end of a first control drum assembly (connected to top end of shaft 32) of the plurality of the control drum assemblies (24) so that the first control drum motor rotates the drum cylinder of the first control drum assembly within the corresponding cylindrical aperture of the ex-core reflector ([0008] “each control drum cylinder 26 is controlled by its own CDDM”); and 
a second control drum drive motor (30) operably connected to the top end of a second control drum assembly (connected to top end of shaft 32) of the plurality of control drum assemblies, so that the second control drum motor rotates the drum cylinder of the first control drum assembly within the corresponding cylindrical aperture of the ex-core reflector ([0008] “each control drum cylinder 26 is controlled by its own CDDM”).
AAPA is silent with respect to a planetary gear attached to the top end of the drive shaft and a synchronizing element that is operably connected to the planetary gear of each of the control drum assemblies so that all the control drum assemblies rotate simultaneously. 
Kesselring teaches a nuclear reactor control system (see title) comprising a drive shaft (Fig. 1: 86) with a planetary gear (94) attached at the end of the drive shaft (attached at end of 86) and a synchronizing element (96) that is operably connected to the planetary gear of each of the control drum assemblies (Col 3 ln 68-69 “The pinions 94 mesh with a continuous rotatable ring gear 96”) so that all the control drum assemblies rotate simultaneously (Col 1 ln 45 “the bodies are rotated simultaneously” and Fig. 2). 
While Kesselring teaches the claimed invention except for the planetary gear attached to the top end of the drive shaft, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include the planetary gear on the top of the drive shaft. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. It is well-known in the nuclear art that some control mechanisms are installed from beneath the core (Kesselring), while others are installed above the core (AAPA), depending on the reactor design and desired accessibility. In this case, since AAPA’s control assemblies are above
This combination of the AAPA control drum system with the gear system of Kesselring would have produced a plurality of control drum assemblies having a planetary gear attached at the top end of the drive shaft and a synchronizing element operably connected to each planetary gear, i.e., Applicant’s claimed invention. 
Accordingly, it would have been obvious to one of ordinary skill in the art to modify the AAPA control drum system with the gear system of Kesselring for the predictable advantage of a synchronous rotation of all the control assemblies, thus quickly effecting maximum reactivity control driven by a slight rotation of the master ring (Col 3, ln 45-50).
Regarding claim 10, the above-described combination teaches all the elements of the parent claim. AAPA further discloses wherein the first and the second control drum drive motors are one of an electric motor and a pneumatically driven motor ([0006] “electrically, hydraulically, or with pneumatics”).
Regarding claim 17, the above-described combination teaches all the elements of the parent claim. AAPA further discloses wherein the nuclear reactor is one of a nuclear thermal space reactor and a microreactor ([0020] “nuclear thermal propulsion space reactor”).

Allowable Subject Matter
Claims 1-3, 6 and 8 are allowed. 
Claims 11, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 11 and 15 are allowable pending correction of the 35 U.S.C 112b issue. 
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not teach or suggest (in the manner recited), alone or in combination, a control drum system for a nuclear reactor comprising a plurality of control dumb assemblies each having a planetary gear attached to the top end of the drive shaft and a divided ring gear operably connected to the planetary gear of each of the control drum assemblies. Applicant admitted prior art (AAPA) and Kesselring (cited via 892) are considered the closet prior art. Kesselring teaches a control system comprising a drive shaft with a planetary gear and an annular ring gear operably connected to the planetary gear of each of the control drum assemblies. Neither reference, alone or in combination, discloses a divided ring gear including at least a first and second semi-circular portion and the divided ring gear being operably connected to the planetary gear of each of the control drum assemblies. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646